Opinion filed November 22, 2017




                                       In The


        Eleventh Court of Appeals
                                  ________________

                 Nos. 11-17-00192-CR & 11-17-00193-CR
                            ________________

               JOHN MICHAEL RAY MARSH, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                     Trial Court Cause Nos. 16280 & 15898


                     MEMORANDUM OPINION
      John Michael Ray Marsh, Appellant, originally pleaded guilty in trial court
cause no. 15898 to aggravated assault with a deadly weapon. Pursuant to the terms
of the plea agreement, the trial court deferred a finding of guilt and placed Appellant
on community supervision for five years. The State subsequently filed a motion to
proceed with an adjudication of guilt, and Appellant pleaded true to all of the
allegations in the motion to adjudicate. The trial court found the allegations to be
true, revoked Appellant’s community supervision, adjudicated him guilty of
aggravated assault with a deadly weapon, and assessed his punishment at
confinement for sixteen years and a fine of $1,500. In trial court cause no. 16280,
the trial court convicted Appellant, upon his open plea of guilty, of the offense of
theft with two prior theft convictions. The trial court assessed punishment for this
offense at confinement for two years in a state jail facility and a fine of $1,500. We
dismiss the appeals.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
appeal. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeals are frivolous. With respect to each cause, counsel has
provided Appellant with a copy of the brief, a copy of the motion to withdraw, an
explanatory letter, and a copy of the appellate record.       Counsel also advised
Appellant of his right to review the record and file a response to counsel’s brief.
Appellant has not filed a response.
      Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in each cause, and we agree that the appeals are
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409. We note
that proof of one violation of the terms and conditions of community supervision is
sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
                                          2
Ohio App. 2009). In this regard, a plea of true standing alone is sufficient to support a
trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, issues relating to an original plea proceeding may
not be raised in a subsequent appeal from the revocation of community supervision
and adjudication of guilt. Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim.
App. 1999). Based upon our review of the record in each cause, we agree with
counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility in each case to advise Appellant
that he may file a petition for discretionary review with the clerk of the Texas Court
of Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days after
the opinion is handed down, send his client a copy of the opinion and judgment,
along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises Appellant that
he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.


                                                     PER CURIAM


November 22, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3